November 14, 2020

800 Market Street, Suite 143
Knoxville, TN 3 7902                                                                                                       r
                                                                                                                           I
                                                                                                                                   ~



                                                                                                                                                       :,r:: '
                                                                                                                               /I
                                                                                                               I
                                                                                                                                               b
Dear Judge Varian,
                                                                                                                       f1'.J V 1 9 2020

 COMPASSIONATE RELEASE                                                                          -- U:;:\, U. .c::. D:.Jt ric:t Court
                                                                                                Eac· ,. ' 1 ri . • . ..,.
                                                     ·10
 Tamra I G uzman-!runate no. 43512 -074 , C ase no.3 . -   CR    161                               · '-'L \.:.J •
                                                                                                                   1
                                                                                                                       ·.: l c:· 1cn nessee
                                                               -     .                                            A~ }(i;i.. , -1!/lr:i
Reasons why Tamral should be released from the Tallahassee Federal Correctional Institution are as follows: ··
         1. The TFCI is understaffed and overworked.
                a. No doctor on duty Since May 20, 2020
                b. Transgenders get better medical care than other female prisoners
                c. No pharmacist during these times in 2020: Sept.11 to Sept.IS, Oct. 1 to Oct.7, Oct. 15 to Oct. 24.
                     Inmates suffering withdrawal symptoms
                d. Lab work has not been done for months
                e. Pandemic guidelines not followed regarding six feet distancing rule. Sleeping distances are three feet
                     apart. More than 87 inmates and 18 officers have COVID-19. Tamral's unit now has COVID-19 as
                     well. There has been one death from COVID-19 and one death from smoking K2 in the showers.
                     Tamral collapsed from inhaling fumes from K2 while showering.
                f. Care level 2 patients with pre-existing medical conditions do not have follow ups.
                g. Medical records have been falsified. Written complaints are lost, misplaced, or ignored.
         2. Timeliness and communication with counselors regarding paperwork
                a. Inmates have difficulty securing needed copies of paperwork necessary to process requests for release
                     from prison.
                b. · Medical histories are difficult to obtain to process for compassionate release.
                c. Communication with counselors happen at maineline where counselors seldom eat. This could be
                     because ofCOVID-19.
1 ,      3. Quality of food served at the TFCI
                a. Three other inmates have indicated that meat packages have NOT FOR HUMAN CONSUMPTION
                     labeled on them.
                b. Food is spoiled because of the way it is stored. Milk is often curdled.
                c. Roaches are in the food, the kitchen and almost every building is infested.
         4. Safety of inmates
                a. The three inmates who provided me this information are afraid for their safety; Our daughter (step
                     daughter) who· is a stage 4 cancer survivor has a painful bladder problem that needs surgery
                     immediately. She needs to be home to have that surgery.

Tamral is a member of a large family. We look after our family member~. I urgently request that you release our daughter
so she can get the surgery that she needs so desperately and proper care afterward_s. We do not want ~er to get COVII)-19
and her three daughters need her home for Thanksgiving. I ask this in the name of Jesus Christ.



Respectfully Submitted,

~ m - ~--
Theresa M. Gardner
                                                                                                                               •       •   •   1   ,

831 Spikenard Drive,
                                                                         '   .....
Henderson, NV 89002
theresa.m .gardner@gmai I.com
385-314-6337
C: Edwin J. Feulner Institute
    Case 3:10-cr-00161-TAV-DCP Document 370 Filed 11/19/20 Page 1 of 2 PageID #: 3939
                                        ,,,,
                                        J
                                        I                                               .J:00~1
                                                                                             (\\ U) "1
                                                                                             ;) - ( I I
                                                                                            C2.. (/.).
                                                                                             ~:>.;:!
                                                                                             ~     ft'>
                                                                                             ;)    :, ~
                                                                                             ~~
                                                                                            ~ ~(J
                                                                                             0(,10~
                                                                                             ..0   '1 •
                                                                                             8 <''i>
                                                                                             p<"~
                                                                                                    0-

                                                                                                    \
                                                  (.)
                                                  -.J
                                                  tH
                                                  0
                                                  i\)
                                                           'A,CXJ
                                                           :,   O
                                                                      s: ::t:-
                                                                      •   0
                                                  I        O O '{>:,
                                                 t\l
                                                 {!}
                                                 0
                                                           ~ :So~
                                                           ~- p ,.,
                                                 i.l
                                                 ....(.)
                                                  !'•
                                                           =   -1_ta~
                                                           (t) ~~-,-,,                                       r
                                                           ~     ~- ~
                                                                 ~
                                                           :2 ~ r-\ c...-~              ·~


                                                                                  °'· ~
                                                                                  I-'
                                                           u.>~o 0---
                                                           ...J"~~                ~--, ~
                                                ---                         ~     ()
                                                           -.()~~
                                                           0 ..       \     ;1    < m
                                                                                  I\)
                                                                                       ~



                                               --.....     JU V>                        ()
                                                                s:_, ~rr, 30
                                                                                  C>

                                                                                        ~
                                                                                  I\)
                                                                                 .C>
                                                 -·
                                                                ~~~                     ~
                                                                                 '\ J

                                                 -                               -·
                                                                                 <'
                                                                                 v,
                                                                - ~ ;z:,                ~
                                                                                        ~
                                                 -              .t.   -.4 <'     r      0
                                                -               lAl ('
                                                -
                                               ......
                                                 ....                 :l    ~
                                                                      ~ ~                             '
                                                -                     V)    §                        ,,','
                                                -                     (A                             '
                                               -                      ~
                                                                      (11




Case 3:10-cr-00161-TAV-DCP Document 370 Filed 11/19/20 Page 2 of 2 PageID #: 3940
